United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      June 15, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-60863
                             Summary Calendar


                            ALI HUSSAIN VIRANI,

                                                                Petitioner,

                                  versus

              ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                Respondent.

                          --------------------
                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A78 999 848
                          --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Ali Hussain Virani petitions for review of an order of the

Board    of   Immigration   Appeals   (BIA)   affirming   the   immigration

judge’s decision to deny his application for withholding of removal

under both the Immigration and Nationality Act (INA) and the

Convention Against Torture (CAT). Virani argues that the BIA erred

in determining that he had not established past persecution based

on his political affiliation or that it was more likely than not

that he would be tortured if he were returned to Pakistan.                  He

contends that he established his eligibility for withholding of

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
removal under both the INA and the CAT by adducing evidence that he

was arrested because of his political activities and that he was

beaten and deprived of food while incarcerated.

      The record evidence in the instant case does not compel a

conclusion contrary to the BIA’s determination that Virani was not

entitled to withholding of removal under the INA.         See Chun v. INS,

40 F.3d 76, 78-79 (5th Cir. 1994).          The record evidence also fails

to   establish   that   Virani   has    a    reasonable   fear   of   future

persecution based on his political associations, especially because

he is no longer a member of the PML.          See Faddoul v. INS, 37 F.3d

185, 188 (5th Cir. 1994).

      Virani’s CAT claim is also without merit, as he has failed to

show that he will likely be tortured if he is returned to Pakistan.

See Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).           Virani’s

petition for review is DENIED.




                                    2